        Case 1:18-cv-10836-PGG Document 52-3 Filed 05/16/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARTIN S. GOTTESFELD,

                            Plaintiff,                18 Civ. 10836 (PGG)

               v.

 HUGH J. HURWITZ, et al.,



                            Defendants.


NOTICE TO PRO SE LITIGANT WHO OPPOSES A RULE 12 MOTION SUPPORTED
                BY MATTERS OUTISDE THE PLEADINGS

       Defendants in this case have moved to dismiss or for judgment on the pleadings pursuant

to Rule 12(b) or 12(c) of the Federal Rules of Civil Procedure, and have submitted additional

written materials. This means that the defendants have asked the Court to decide this case

without a trial, based on these written materials. You are warned that the Court may treat this

motion as a motion for summary judgment under Rule 56 of the Federal Rules of Civil

Procedure. For this reason, THE CLAIMS YOU ASSERT IN YOUR COMPLAINT MAY BE

DISMISSED WITHOUT A TRIAL IF YOU DO NOT RESPOND TO THIS MOTION ON

TIME by filing sworn affidavits as required by Rule 56(c) and/or other documents. The full text

of Rule 56 of the Federal Rules of Civil Procedure is attached.

       In short, Rule 56 provides that you may NOT oppose the defendants’ motion simply by

relying upon the allegations in your complaint. Rather, you must submit evidence, such as

witness statements or documents, countering the facts asserted by the defendant and raising

specific facts that support your claim. If you have proof of your claim, now is the time to submit

it. Any witness statements must be in the form of affidavits. An affidavit is a sworn statement
        Case 1:18-cv-10836-PGG Document 52-3 Filed 05/16/19 Page 2 of 2



of fact based on personal knowledge stating facts that would be admissible in evidence at trial.

You may submit your own affidavit and/or the affidavits of others. You may submit affidavits

that were prepared specifically in response to defendants’ motion.

       If you do not respond to the motion on time with affidavits and/or documents

contradicting the facts asserted by the defendants, the Court may accept defendants’ facts as true.

Your case may be dismissed and judgment may be entered in defendants’ favor without a trial.

       If you have any questions, you may direct them to the Pro Se Office.


Dated: New York, New York
       May 16, 2019

                                             Sincerely,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York

                                      By:    /s/ Alexander J. Hogan
                                             ALEXANDER J. HOGAN
                                             Assistant United States Attorney
                                             86 Chambers Street, 3rd Floor
                                             New York, New York 10007
                                             Tel: (212) 637-2799
                                             Fax: (212) 637-2686
                                             Email: alexander.hogan@usdoj.gov
